Dismissed and Memorandum Opinion filed August 7, 2003








Dismissed and Memorandum Opinion filed August 7, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00733-CR
____________
 
CHAD ALLEN STEARNS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 339th District Court
Harris County, Texas
Trial
Court Cause No. 943,155
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to tampering or fabricating
physical evidence.  In accordance with
the terms of a plea bargain agreement with the State, on June 5, 2003, the
trial court sentenced appellant to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, the defendant has no right of
appeal, and the defendant waived his right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 7, 2003.
Panel consists of Chief Justice
Brister and Justices Anderson and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).